BRYAN SCHRODER
United States Attorney

G. MICHAEL EBELL
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: michael.ebell@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,              )   No. 3:21-cr-00025-TMB-DMS
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   POSSESSION OF CONTROLLED
           vs.                              )   SUBSTANCES WITH INTENT TO
                                            )   DISTRIBUTE
     SEAN MICHAEL MORTENSEN,                )     Vio. of 21 U.S.C. § 841(a)(1),
                                            )   (b)(1)(A)
                          Defendant.        )
                                            )

                                       INDICTMENT

        The Grand Jury charges that:

                                         COUNT 1

        On or about March 6, 2020, within the District of Alaska, the defendant, SEAN

MICHAEL MORTENSEN, knowingly possessed a controlled substance with intent to

distribute, to wit: 50 grams or more of pure methamphetamine.

//


        Case 3:21-cr-00025-TMB-DMS Document 2 Filed 02/18/21 Page 1 of 2
      All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A).

      A TRUE BILL.

                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ G. Michael Ebell
G. MICHAEL EBELL
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: February 17, 2021




                                       Page 2 of 2




      Case 3:21-cr-00025-TMB-DMS Document 2 Filed 02/18/21 Page 2 of 2
